Electronically Filed
                                                       Supreme Court
                                                       SCAD-XX-XXXXXXX
                                                       21-APR-2022
                                                       10:35 AM
                                                       Dkt. 27 ORD


                           SCAD-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


          DISCIPLINARY BOARD OF THE HAWAIʻI SUPREME COURT,
                             Petitioner,

                                 vs.

       MICHAEL JOHN COLLINS, II, aka MICHAEL CHARLES COLLINS,
     aka MICHAEL JOHN COLLINS, aka MICHAEL JOHN COLLINS, XXVII
                     (HI bar #9087), Respondent.


                         ORIGINAL PROCEEDING
                          (ODC NO. 22-0051)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon review of the April 6, 2022 motions to amend the

 caption in this matter and for an amended order of suspension,

 submitted by the Office of Disciplinary Counsel, and the record,

           IT IS HEREBY ORDERED that the motion to amend the

 caption is granted.   The caption is hereby amended as it appears,

 above.

           IT IS FURTHER ORDERED that the motion for an amended

 order of suspension is also granted.   An amended order of interim

 suspension shall be entered forthwith, which only amends the
wording of the caption; the April 5, 2022 order of this court,

imposing an interim suspension upon Respondent Collins, pursuant

to Rule 2.23 of the Rules of the Supreme Court of the State of

Hawaiʻi, is otherwise unaffected and remains in force against

Respondent regardless of any and all names he may choose to

employ to identify himself.

          DATED: Honolulu, Hawaiʻi, April 21, 2022.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                2